Citation Nr: 1621580	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a bilateral shoulders disability. 

3.  Entitlement to service connection for a bilateral hand disability. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a sciatic nerve disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge, in November 2015.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a knee disability, a bilateral hand disability, and a bilateral shoulder disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

On November 17, 2015, at the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the claims for service connection for COPD, hypertension, and a sciatic nerve disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of the appeal for service connection for a sciatic nerve condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  During the Board hearing before the undersigned Veterans Law Judge, the Veteran indicated that he wanted to withdraw the appeals of claims for service connection for COPD, hypertension, and a sciatic nerve disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed.





ORDER

The appeal for entitlement to service connection for COPD is dismissed. 

The appeal for entitlement to service connection for hypertension is dismissed. 

The appeal for entitlement to service connection for a sciatic nerve disability is dismissed.  


REMAND

The Board finds that additional development is required for the claims for service connection for knee, hand, and shoulder disabilities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the claim for service connection for a knee disability, the Veteran was provided a VA examination in April 2012 to assess the nature and etiology of any claimed knee disability.  An addendum nexus opinion was obtained later in April 2012.  After a review of both opinions regarding the etiology of the right knee disability, the Board finds both opinions to be incomplete.  Specifically, the Board notes that in the initial April 2012 examination, the VA examiner provided a positive nexus opinion noting that it was more likely than not that the Veteran's current knee condition was related to the claimed in-service injury.  However, the examiner qualified that opinion stating that without any in-service medical records of the claimed in-service incident, the opinion was mere speculation.  Therefore, the Board finds that opinion, while positive, cannot be dispositive of the claim, and is inadequate for adjudication on the merits.  Lee v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Board also finds the addendum opinion provided in April 2012 with regard to the etiology of the Veteran's knee disability to be inadequate.  The Board notes that the VA examiner concluded that the Veteran's knee disability was not due to active service.  However, this opinion provided no rationale, or basis for that conclusion.  This addendum opinion also did not address the positive, yet speculative, nexus opinion provided just days before during the examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes when a medical examination is provided, VA must ensure the adequacy of the examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the Board finds that an examination and opinion should be obtained to determine the etiology of the knee disability. 

Additionally, the Board notes that the Veteran has never been provided VA examinations with regard to the claims for bilateral hand and shoulder disabilities.  During the hearing, the Veteran expressed that he had ongoing pain and limitation of motion in both shoulders and both hands since shortly after service.  The Veteran contended that the conditions were directly related to service, specifically from carrying heavy buckets and continuous use of cooking equipment, such as heavy pans.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the Veteran's claims for shoulder and hand disabilities require a medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of the knees, shoulders, and hands.  The examiner must review the claims file and should note that review in the report.  With regard to the claim for a knee disability, the examiner is specifically asked to report on the nature and etiology of any knee disability, to include a current diagnosis.  The examiner should opine whether it is as likely as not (50 percent probability or more) that any current knee disability is related to service or any incident of service  A complete rationale for any opinion expressed should be included in the report.  The examiner is specifically asked to address the previous opinions and examinations, to include the contradicting opinions.  With regard to the claim for shoulder and hand disabilities, the examiner is asked to diagnose any current shoulder and hand disabilities.  The examiner should opine whether it is as likely as not (50 percent probability or more) that any current bilateral hand or bilateral shoulder disability is related to service or any incident of service.  A complete rationale for any opinion expressed should be included in the report.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


